          Case 1:21-cv-01473-MKV Document 4 Filed 02/18/21 Page 1 of 2
IH-32                                                                                  Rev: 2014-1




                         United States District Court	

                                     for the	

                        Southern District of New York	

                                 Related Case Statement
                                                  !
                                 Full Caption of Later Filed Case:



NITA JAIN,
individually and on behalf of
all others similarly situated,
                     Plaintiff                                       Case Number



                       vs.                                          1:21-cv-01473



NURTURE, INC.,
d/b/a Happy Family Brands,
                   Defendant

                                 Full Caption of Earlier Filed Case:
                 (including in bankruptcy appeals the relevant adversary proceeding)



NICOLE STEWART, SHANNON
FITZGERALD and SUMMER
APICELLA, on behalf of themselves
and all others similarly situated,
                     Plaintiff                                       Case Number



                       vs.                                       1:21-cv-01217-MKV




NURTURE, INC.,

                   Defendant




                                               Page !1
            Case 1:21-cv-01473-MKV Document 4 Filed 02/18/21 Page 2 of 2
IH-32                                                                                       Rev: 2014-1



Status of Earlier Filed Case:
                        (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed     dismissal, settlement, court decision. Also, state whether there is an appeal
                        pending.)
        ✔
    ____ Open           (If so, set forth procedural status and summarize any court rulings.)


Complaint was filed on February 10, 2021 - no further substantive activity in this case to date.




Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.

Both cases involve common questions of law or fact, specifically, the cases both name
Nurture, Inc. as the Defendant, arise from the same events and assert overlapping claims and
putative Classes.




           /s/ Gary E. Mason
Signature: ________________________________________                             02/18/2021
                                                                       Date: __________________!


Firm:         Mason Lietz & Klinger LLP
              ________________________________________


                                               Page !2
